Jf ourtlj Court of
                                          Sntonio,
                                       September 09. 2013


                                      No. 04-12-00749-CR



                                          fCwaku Agyin.
                                            Appellant


                                                v.



                                        The Stale of Texas.
                                             Appellee


                                Trial Court Case No. 2011CRI0947


                                        ORDER

        The Court has reviewed the record and briefs in this appeal and the majority of the judges
have determined that oral argument will not significantly aid it in determining the legal and
factual issues presented in the appeal. See TEX, R. App. P. 39.fi.   Therefore, all requests for oral
argument are denied, and the cause is advanced for ON BRIEFS submission on Tuesday.
October OS. 2013. to the following panel: Chief Justice Stone. Justice Marion, and Justice
Alvarez.   All parlies will be notified of the Court's decision in this appeal in accordance with
Tex. R. App. P. 48.


       IZilhcr party may file a motion requesting the Court to reconsider its determination that
oral argument will not significantly aid the Court in determining the legal and factual issues
presented in the appeal. See Tex. R. API*. P. 39.8. Such a motion should be filed within ten (10)
days from the date of this order.


       ll is so ORDERED on Monday. September 09. 2013.



                                                              Catherine Stone. Chief Justice

       IN WITNESS WHEREOF, 1 have hereunto set my hand and a/fixed the sea! o/the said
court on this Monday, September 09. 2013.

                °F A ft/''--                                         i/